Appendix: Copeland v. D.C. (No. 13-837) Attorney Fee and Costs Award Calculation


Attorney          Fee         Nov. 2012 –     June 2013 – June 2014 –      June 2015 –   Fee Subtotal     Costsb    Total
                  Category    May 2013        May 2014    May 2015         May 2016a     (after 5%                  Award
                                                                                         overall
                                                                                         reduction)

Ostrem            Regular     52.6 hrs *      16 hrs *      26.2 hrs *     15.6 hrs *    $33,855.60 *     $872.80   $33,871.62
                  Hoursc      $290/hr =       $295/hr =     $300/hr =      $386/hr =     (.95) =
                              $15,254         $4,720        $7,860         $6,021.60     $32,162.82

                  Travel      4 hrs *         N/A           2 hrs *        N/A           $880 * (.95) =
                  Hours       $145/hr =                     $150/hr =                    $836
                              $580                          $300

Tyrka             Regular     N/A             33.25 hrs *   53 hrs *       15.75 hrs *   $47,280.50 *     N/A       $44,916.48
                  Hours                       $450/hr =     $460/hr =      $504/hr =     (.95) =
                                              $14,962.50    $24,380        $7,938        $44,916.48

                                                                                                                    $78,788.10




        a
          Includes hours spent preparing Reply Memorandum in Support of Fees Motion.
        b
          Copying costs are calculated at $.15/page.
        c
          Includes regular hours, clerical hours, and hours preparing fee petition.